CASANUEVA, Judge.
Vincent Casanova appeals his convictions, judgment, and sentence for burglary of a conveyance and petit theft. The trial judge properly denied his motion for judgment of acquittal, and we affirm. However, Mr. Casanova’s contention that his sentencing guidelines scoresheet contains a mathematical error is meritorious. Therefore, we reverse for resentencing with a corrected scoresheet.
Mr. Casanova alleges that his scoresheet total of 65 total points should be 64 total points. The State concedes error but concludes that the total sentence points should be 60.4. Our independent calculation confirms the State’s computation. Accordingly, we remand for correction of Mr. Casanova’s sentence. See Butler v. State, 735 So.2d 556 (Fla. 2d DCA 1999).
Mr. Casanova’s final challenge is to the order of restitution. Because no written order or judgment is in the record on appeal, this court is without jurisdiction to consider his claim. See Gatlin v. State, 618 So.2d 765 (Fla. 2d DCA 1993).
Affirmed in part; reversed in part; remanded with instructions.
THREADGILL, A.C.J., and WHATLEY, J., concur.